Dissenting Opinion by
President Judge Crumlish, Jr.:
I disagree with the majority’s application of the Vrotney test to the negotiations conducted in this matter.
*322The Vrotney test requires the union to offer to continue working for a reasonable period of time under the terms and conditions of the expired contract. Here, the record indicates that the expired contract has a no-strike provision and, because of that provision, the union refused to continue working under it. Instead, the union offered to work without any contract at all. This would, in effect, have eviscerated the old contracts no-strike provision by allowing the union to strike at any time.
The union could have offered to work under the terms of the expired contract with the no-strike clause for a certain period of time or, for example, with an agreement that it would give 48 hours notice of strike. Under such circumstances, the unions offer to work would be for a “reasonable time and under the pre-existing terms and condition,” as Vrotney requires.
I would conclude that the three-week delay in the opening of school was due to a strike, not a lockout.